Exhibit 10.4

 

BOISE INC.

Restricted Stock Award Agreement

Director

 

This Restricted Stock Award Agreement (the “Agreement”), is made as of March 16,
2009 (the “Award Date”), by and between Boise Inc. (“Boise”) and
                             (“Director” or “you”) pursuant to the Boise Inc.
Incentive and Performance Plan (the “Plan”) and pursuant to the following terms:

 

1.                                       Terms and Conditions; Definitions. 
This Award is subject to all the terms and conditions of the Plan.  All
capitalized terms not defined in this Agreement shall have the meaning stated in
the Plan.

 

2.                                       Award.  You are awarded
                       shares of Boise’s common stock at no cost to you, subject
to the restrictions set forth in the Plan and this Agreement.  These restricted
shares are the “Award.”  This Award is contingent upon approval of an increase
in the number of shares available under the Plan by Boise’s shareholders.  If
the increase is not approved, the Award will be reduced pro rata based on the
shares available under the Plan and you will be notified of the reduced amount
of the Award.

 

3.                                       Restriction Period.  The Award shall
vest on March 15, 2010.  Any shares not vested on or before March 15, 2010,
shall be forfeited.

 

4.                                       Termination of Employment.  If you
terminate service as a director before March 15, 2010, your Award will be
treated as follows.

 

4.1                                 If your termination of service is due to
your death, disability, failure to be re-elected by shareholders as a director,
or resignation upon a Change in Control event or other restructuring of Boise
(as determined in the sole discretion of Boise’s board of directors as
constituted immediately prior to the Change in Control or restructuring event),
the restrictions on all shares will lapse and the Award will vest in full as of
the day after the date of your termination of service as a director.

 

4.2                                 If your termination of service is due to any
reason other than those stated in Section 4.1, the restrictions on a pro rata
portion of the shares subject to the Award will lapse and that portion of the
shares will vest in full as of the day after the date of your termination of
service as a director.  The pro rata portion will be calculated based on the
number of days of your service as a director from the Award Date through the
date of your termination of service as a director, divided by 365 (the number of
days in the Award Period).  Any portion of the Award remaining unvested after
the pro rata calculation will be forfeited immediately following your
termination of service.

 

5.                                       Transfer Restrictions.

 

5.1                                 Prior to Vesting.  The shares awarded
pursuant to this Agreement cannot be sold, assigned, pledged, hypothecated,
transferred, or otherwise encumbered prior to vesting.  Any attempt to transfer
your rights in the awarded shares prior to vesting will result in the immediate
forfeiture of the awarded shares.

 

1

--------------------------------------------------------------------------------


 

5.2                                 After Vesting.  You agree not to transfer,
sell, or otherwise assign your rights in any of the shares which vest pursuant
to Section 3 and to continue to hold such shares until the earliest of the
following events:  (a) your termination of service as a director due to death,
disability, retirement under the Company’s mandatory retirement policy for
directors, or failure to be re-elected by shareholders as a director; (b) a
Change in Control; or (c) if your termination of service occurs for any reason
other than those stated in Section 4.1, the first to occur of (i) your death,
(ii) your disability, or (iii) the later of the date of your termination of
service or March 15, 2013.  In addition, you agree not to transfer, sell, or
otherwise assign your rights in any of the shares which vest pursuant to
Section 4.2 and to continue to hold such shares until the earliest of the
following events:  (x) your death or disability, (y) a Change in Control; or
(z) March 15, 2013.  No transfer restrictions apply to shares which vest
pursuant to Section 4.1.

 

5.3                                 Permitted Transfers.  Notwithstanding
Section 5.2, after vesting, you may transfer shares to a family trust or to
family members by gift or for estate planning purposes (collectively “Family
Dispositions”), provided that any Family Dispositions will continue to be
subject to the transfer restrictions in Section 5.2 (each of the foregoing being
a “Permitted Transfer”).

 

6.                                       Rights.  Except as otherwise provided
in the Plan and this Agreement, you have all the rights of a shareholder with
respect to shares awarded, including the right to vote.  If the vesting
calculation results in a fractional number of shares, the number of shares
vesting at that time shall be rounded up to the next whole number.  No
fractional shares shall be issued.

 

7.                                       Taxation.  You acknowledge that this
award is taxable upon grant.

 

You must sign this Agreement and return it to Boise’s Compensation Department on
or before March 27, 2009, in order for the Award to be effective.  If this
Agreement is not received by the Compensation Department on or before March 27,
2009, the Award will be forfeited.  Return your executed Agreement to:  Jeannine
Sims, Compensation Department, Boise Paper Holdings, L.L.C., P.O. Box 990050,
Boise, ID  83799-0050, or fax your signed form to 208-333-1846.

 

Boise Inc.

 

Director

 

 

 

 

 

 

By:

 

 

Signature:

 

Name:

 

 

Printed Name:

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------